Electronically Filed
                                                        Supreme Court
                                                        SCPW-18-0000155
                                                        18-MAY-2018
                                                        01:39 PM



                          SCPW-18-0000155

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

               ANACLETO R. BATTAD, III, Petitioner,

                                 vs.

 LEONARD HOSHIJO, in his official capacity as the DIRECTOR OF THE
     DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS, Respondent.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                        (CASE NO. 41610047)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Anacleto R. Battad’s

petition for writ of mandamus, filed on March 14, 2018, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner is not entitled to the

requested extraordinary writ at this juncture.     While the parties

do not disagree that petitioner is entitled to medical treatment,

it appears that neither petitioner, nor employer, nor Centre for

Neuro Skills have formally sought a ruling from the respondent in

the workers’ compensation proceeding regarding the fee issue and

the steps to be taken regarding the process by which the

reasonable daily rate for treatment is to be established.
Without a definitive ruling, this court is unable to adequately

consider whether a writ of mandamus is warranted to provide the

relief that is being sought.   See Kema v. Gaddis, 91 Hawai#i 200,

204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action); Barnett v. Broderick, 84 Hawai#i

109, 111, 929 P.2d 1359, 1361 (1996) (in matters involving a

public official, mandamus relief is available to compel an

official to perform a duty allegedly owed to an individual only

if the individual’s claim is clear and certain, the official’s

duty is ministerial and so plainly prescribed as to be free from

doubt, and no other remedy is available); Salling v. Moon, 76

Hawai#i 273, 274 n.3, 874 P.2d 1098, 1099 n.3 (1994) (a duty is

ministerial “where the law prescribes and defines the duty to be

performed with such precision and certainty as to leave nothing

to the exercise of discretion and judgment”).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, May 18, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson

                                 2